UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ANTHONY VELEZ,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20 Civ. 5644 (JPC)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
                                                                       :
GIRRAPHIC LLC,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
        Plaintiff Anthony Velez alleges that Defendant Girraphic LLC, his former employer,

terminated him after he missed several days of work due to a respiratory infection, which might

have been caused by COVID-19. Girraphic has filed a pre-discovery motion requesting that the

Court either dismiss the case or grant summary judgment in its favor. Velez has moved to recover

costs and fees pursuant to Rule 4(d) of the Federal Rules of Civil Procedure on the basis that

Girraphic refused to waive service of process.

        For the reasons stated below, the Court denies both motions in their entirety.

                                                I. Background

A. Facts 1

        Velez worked as a Senior Real Time Developer for Girraphic, a graphic design company

based in Australia that delivers graphic and creative services, from June 10, 2019 until March 6,

2020. Dkt. 1 (“Complaint”) ¶¶ 6, 8. Velez was an at-will employee, with a one-year contract that

was set to expire on June 9, 2020. Id. ¶ 9. Girraphic paid Velez an annual salary of $110,000. Id.



        1
         The following facts are taken from the Complaint and are assumed true only for purposes
of Girraphic’s motion.
Velez’s employment contract required Girraphic to either give him two weeks’ notice or pay him

two weeks’ salary if it sought to terminate his employment without cause. Id. However, the

contract did not require Girraphic to give prior notice of termination if Velez committed “serious

or repeated misconduct” as defined by the contract. Id. Velez contends that while at Girraphic he

received his salary via direct deposit, but was never issued a pay stub. Id. ¶ 10. He further asserts

that he learned in March 2020 that Girraphic had never paid any income tax to New York State or

reported his New York earnings to New York State. Id.

       Velez contends that he adequately performed in his role at Girraphic. He alleges that, while

employed, he was not given a performance review, but was told that his work was “more than

satisfactory,” id. ¶ 13, and that, prior to March 4, 2020, he received “no substantive criticism of

his work performance,” id. ¶ 15. He states that he was “careful to meet any deadlines that were

imposed on him in the busy workplace, and frequently worked into the evenings to ensure he

completed what he needed to do before leaving the office.” Id. ¶ 14.

       However, Velez contends that in January 2020, his relationship with his supervisor, Grant

Werle, began to sour. He explains that this began when he suggested that the company make

additional efforts to prevent the spread of COVID-19, particularly because Girraphic’s employees

participated in significant international travel. Id. ¶ 16. He alleges that Werle was dismissive of

these concerns, id., and that he “got the impression from Mr. Werle’s words and actions that he

considered Plaintiff’s concerns about the virus to be a sign of weakness and a compromised

dedication to work,” id. ¶ 22.

       Velez then became ill in late February 2020. Id. ¶ 23. Specifically, on the morning of

Friday, February 21, 2020, he took sick on his way to work and went to his doctor. Id. He tested

negative for the flu, and, after experiencing pain in his leg, was sent to a hospital emergency room



                                                 2
due to fear he might have an embolism. Id. Although he suffered from significant respiratory

symptoms, which he suggests may have been the result of COVID-19, he was unable to obtain a

COVID-19 test due to the limited nature of testing at that time. Id. ¶¶ 24, 25. Velez contends that

his “severe respiratory illness” was a disability as defined under the New York City Human Rights

Law (“NYCHRL”), which defines “disability” as “an impairment of any system of the body.”

N.Y.C. Admin. Code §8-102(16); Complaint ¶ 26.         His illness caused him to miss work from

February 24 through February 28, 2020, but during that time Velez’s fiancé communicated with

Girraphic about Velez’s condition. Complaint ¶ 27.

       Velez admits that he did not explicitly request a “reasonable accommodation” per se, but

“clearly requested the reasonable accommodation for his disability in the form of a medical leave

when he informed his employer that he could not work on February 21, 2020, and again throughout

the week following.” Id. ¶ 28. He contends that he did not request to work from home in light of

Werle’s previous dismissive comments about COVID-19, id. ¶ 29, and because Girraphic did not

have any policies in place to request a reasonable accommodation, id. ¶ 30.

       Velez returned to work on March 2, 2020. Id. ¶ 31. That day, he told Werle he would have

to miss work on March 5, 2020 for a follow-up doctor’s appointment. Id. ¶ 32. Velez contends

that “[t]his too was a request for reasonable accommodation in the form of medical leave,” which

Werle “granted.” Id. ¶ 32. On March 4, 2020, however, he felt ill and posted on Girraphic’s Slack

channel that he was staying home but was reachable. Id. ¶ 34. Velez alleges that this too was a

request for a reasonable accommodation. Id. ¶ 35.

       Later that evening, Werle emailed Velez, accusing him of only advising the company of

his doctor’s visit that morning. Id. ¶ 36. The Complaint suggests that Werle was under the

impression that Velez’s appointment had been that day, rather than the following day. Id. Werle



                                                3
also directed Velez to stop posting about COVID-19 on the company’s Slack channel. Id.

According to the Complaint, this made “clear that Mr. Werle was angry at Plaintiff for being ill

and for being away from the office due to illness, as well as for Plaintiff’s having tried to inform

others in the company of the seriousness of C[OVID]-19 and the need for the company to take

action.” Id. Velez suggests that Werle should have “engag[ed] in a cooperative dialogue with

him” about how he and Girraphic “could reach accommodation of Plaintiff’s disability,” as

required by the NYCHRL. Id. ¶ 37. Velez responded via email later that night, stating that he had

alerted others on Slack that he would be reachable at home and that he actually had a doctor’s

appointment the following day, as he had previously informed Werle. Id. ¶ 38. He further

expressed his “exasperation” that Girraphic had not put more protective measures in place to

prevent the spread of COVID-19. Id. Velez contends that “[f]rom the email it should have been

clear that Plaintiff was still suffering from the same condition and was still looking for a better

response from Defendant to Plaintiff’s disabling illness.” Id.

       When he returned to the office on March 6, 2020, he was called in to meet with Werle and

Amanda Xeller, Girraphic’s Office and Human Resources Manager. Id. ¶ 39. After this meeting,

he was sent home “while the company decided what to do about his employment over the

weekend.” Id. He states that from this conversation, “[i]t was clear to Mr. Velez that he was going

to lose his job.” Id. “After leaving the office on Friday, March 6, 2020, Plaintiff forwarded to

some staff members an email that opened with the words, ‘Goodbye Girraphic. Respect is earned,

not given.’” Id. ¶ 40. Later that day, he was notified that his Girraphic passwords had been

disabled. Id. ¶ 41. He emailed Werle from his personal account on the following Monday, March

9, 2020, asking about his employment, to which Werle replied that he would answer the following

day. Id. ¶ 42. Then, the following day, Werle notified Velez that Girraphic considered Velez’s



                                                 4
“goodbye email” to be his resignation, and that Girraphic had accepted it. Id. ¶ 43. Velez disputes

that this was a resignation. Id. ¶ 44. Then, on March 19, 2020, Werle emailed Velez to say that

Velez had committed several acts of misconduct “in the form of lack of professionalism,

disrespect, negativity, lack of productivity, poor job performance[,] and insubordinate

communication.” Id. ¶ 47. Velez contends that Girraphic’s excuses for termination, i.e., his

supposed misconduct, were pretextual. Id. ¶¶ 48-51. He further asserts that he was not paid for

his final week of work, id. ¶ 52; was not given the two weeks’ warning or two weeks’ severance

pay, as required by his employment contract, id. ¶ 53; and was not paid for his remaining unused

annual leave due under his employment contract, which included at least five days of unused leave,

id. ¶¶ 54, 55, 56.

        As a result of these actions, Velez alleges that he has and continues to suffer emotional

distress, mental anguish, humiliation, and damage to his reputation. Id. ¶ 58.

B. Procedural History

        Velez filed suit on July 21, 2020. See Complaint. Velez brings eleven causes of action,

which can generally be grouped into two categories. First, he brings five discrimination claims.

He alleges that Girraphic (1) intentionally discriminated against him on the basis of disability, in

violation of the NYCHRL, N.Y.C. Admin Code §§ 8-102(16), 8-107(1)(a); 2 (2) intentionally

discriminated against him on the basis of perceived disability, in violation of the NYCHRL, id.

§§ 8-102(16), 8-107(1)(a); (3) failed to engage in a cooperative dialogue to agree on a reasonable

accommodation, in violation of the NYCHRL, id. § 8-107(28)(a); (4) failed to provide a reasonable



        2
          The Complaint lists the statutory basis for two claims as sections 8-102(16) and 8-
107(a)(a). Because there is no section 8-107(a)(a) of the N.Y.C. Admin Code, the Court assumes
that Velez intended to write section 8-107(1)(a), which describes unlawful discriminatory
practices.

                                                 5
accommodation, in violation of the NYCHRL, id. § 8-107(15); and (5) retaliated against him for

requesting reasonable accommodation, in violation of the NYCHRL, id. §§ 8-102(16), 8-

107(7)(v). Second, he brings six contractual and wage and hour claims. He alleges that Girraphic

(6) willfully refused to pay him wages that he earned during his final week of employment, totaling

$2,115.38, in violation of New York Labor Law (“NYLL”) sections 193 and 198; (7) breached its

contractual obligation to pay him two weeks’ notice pay; (8) failed to pay him two weeks’ notice

pay due to him as “earned wages,” in violation of NYLL sections 193 and 198; (9) breached its

contractual obligation to pay him accrued but unused annual leave equivalent to five days’ pay;

(10) failed to pay him out for his unused annual leave, in violation of NYLL sections 193 and 198;

and (11) failed to provide him wage statements at the end of each pay day, in violation of NYLL

section 195(3).

       This case was initially assigned to the Honorable Valerie E. Caproni. On September 22,

2020, Girraphic filed a motion to dismiss, Dkt. 13, and two days later, the parties filed a proposed

case management plan, Dkt. 16. The parties agreed to forestall discovery pending the resolution

of the motion to dismiss. Id. This case was reassigned to the undersigned approximately one week

later, see Dkt. 17, and the Court held a conference on October 2, 2020 to discuss the parties’

proposed case management plan and Girraphic’s pending motion to dismiss.               During that

conference, the Court permitted Girraphic to amend its motion to seek dismissal based on lack of

diversity jurisdiction and to seek summary judgment, and further permitted Velez to file a motion

for costs and fees pursuant to Rule 4(d) of the Federal Rules of Civil Procedure.




                                                 6
        Now before the Court are Girraphic’s motion to dismiss or for summary judgment, Dkt. 23

(“Girraphic Motion”), 3 and Velez’s motion for costs and fees pursuant to Rule 4(d), Dkts. 21, 22

(“Velez Motion”), 24.

                                         II. Legal Standard

        Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To

survive a motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In deciding a motion to

dismiss, a court must “accept all allegations in the complaint as true and draw all inferences in the

non-moving parties favor,” LaFaro v. N.Y. Cardiothoracic Grp., 570 F.3d 471, 475 (2d Cir. 2009)

(citation and internal quotation marks omitted), but is “not bound to accept as true legal

conclusions couched as factual allegations,” id. at 475-76 (citing Iqbal, 556 U.S. 662). As the

Second Circuit has emphasized, in dealing with employment discrimination claims on a motion to

dismiss, “the question is not whether a plaintiff is likely to prevail, but whether the well-pleaded

factual allegations plausibly give rise to an inference of unlawful discrimination, i.e., whether

plaintiffs allege enough to ‘nudge[] their claims across the line from conceivable to plausible.’”

Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 87 (2d Cir. 2015) (quoting Twombly, 550

U.S. at 570).


        3
           Although Girraphic was granted leave to amend its motion, Girraphic filed a motion
entitled, “Defendant’s Supplemental Brief on Diversity Jurisdiction and for Summary Judgment.”
Girraphic Motion. In that motion, Girraphic “restates the argument[s] made in its Motion to
Dismiss . . . for the clarity and convenience of the Court,” see, e.g., id. at 10, and requests, with no
independent argument, that the Court grant summary judgment. Accordingly, the Court considers
this the operative motion before the Court, and does not consider anything in Girraphic’s initial
motion to dismiss, Dkt. 13.

                                                   7
       Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “An issue of fact is genuine ‘if the evidence is such that a reasonable jury could return a

judgment for the nonmoving party.’” Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A fact is material if it ‘might

affect the outcome of the suit under the governing law.’” Id. (quoting Anderson, 477 U.S. at 248).

“When the burden of proof at trial would fall on the nonmoving party, it ordinarily is sufficient for

the movant to point to a lack of evidence to go to the trier of fact on an essential element of the

nonmovant’s claim.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986)). Then the burden shifts to the nonmoving

party who “must come forward with admissible evidence sufficient to raise a genuine issue of fact

for trial in order to avoid summary judgment.” Id. “When considering a motion for summary

judgment, a court must construe the evidence in the light most favorable to the nonmoving party,

drawing all inferences in that party’s favor.” Jeffreys v. City of New York, 426 F.3d 549, 553 (2d

Cir. 2005).

                                          III. Discussion

A. Girraphic’s Motion to Dismiss

       In seeking dismissal, Girraphic makes three main arguments: that the Court lacks subject

matter jurisdiction over this case, that the Court should dismiss each cause of action pursuant to

Rule 12(b)(6), and that the Court should grant summary judgment in its favor. The Court addresses

each argument in turn, before addressing Velez’s motion for costs and fees.




                                                 8
        1. Girraphic’s Motion to Dismiss for Lack of Subject Matter Jurisdiction

        Federal district courts have original jurisdiction over “all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, . . . between . . .

citizens of different States.” 28 U.S.C. § 1332(a). “A party invoking the jurisdiction of the federal

court has the burden of proving that it appears to a ‘reasonable probability’ that the claim is in

excess of the statutory jurisdictional amount.” Tongkook Am., Inc. v. Shipton Sportswear Co., 14

F.3d 781, 784 (2d Cir. 1994) (quoting Moore v. Betit, 511 F.2d 1004, 1006 (2d Cir. 1975)). “This

burden is hardly onerous, however,” as there is “a rebuttable presumption that the face of the

complaint is a good faith representation of the actual amount in controversy.” Scherer v. Equitable

Life Assurance Soc’y of U.S., 347 F.3d 394, 397 (2d Cir. 2003) (quoting Wolde-Meskel v.

Vocational Instruction Project Cmty. Servs., Inc., 166 F.3d 59, 63 (2d Cir. 1999)). A party

opposing jurisdiction must then show “‘to a legal certainty’ that the amount recoverable does not

meet the jurisdictional threshold.” Id. (quoting Wolde-Meskel, 166 F.3d at 63). To meet that high

bar, the “legal impossibility of recovery must be so certain as virtually to negat[e] the plaintiff's

good faith in asserting the claim.” Chase Manhattan Bank, N.A. v. Am. Nat. Bank and Trust Co.

of Chi., 93 F.3d 1064, 1070 (2d Cir. 1996) (quoting Tongkook, 14 F.3d at 785) (alteration in

original).

        Girraphic does not dispute that diversity of citizenship exists with Velez, but argues federal

jurisdiction is lacking because Velez is unable to meet the amount-in-controversy requirement.

Girraphic Motion at 7. Specifically, Girraphic contends that the enumerated damages alleged by

Velez do not meet the $75,000 threshold, and that Velez “failed to plead emotional distress

damages[,] only verbally asserting them for the first time during the October 2, 2020 Scheduling

Conference.” Id. (emphasis omitted). But the Complaint clearly alleges that Velez “suffered and



                                                  9
continues to suffer emotional distress, mental anguish, humiliation and damage to his reputation,”

Complaint ¶ 58, and specifically requests punitive and compensatory damages, id. at p. 16.

          It is well-settled that a plaintiff who prevails on a discrimination claim brought under the

NYCHRL “may recover compensatory damages for ‘emotional pain, suffering, inconvenience,

mental anguish, loss of enjoyment of life, and other nonpecuniary losses,’” and that even “garden-

variety” cases “generally merit $30,000.00 to $125,000.00 awards.” Duarte v. St. Barnabas Hosp.,

341 F. Supp. 3d 306, 319-20 (S.D.N.Y. 2018) (quoting Bouveng v. NYG Cap. LLC, 175 F. Supp.

3d 280, 328 (S.D.N.Y. 2016)); see, e.g., Lore v. City of Syracuse, 670 F.3d 127, 177 (2d Cir. 2012).

Velez alleges that he can reasonably expect a compensatory damages award of between $30,000

and $125,000. Dkt. 26 at 10-11. Girraphic, which does not address its jurisdictional argument at

all in its reply brief, has made no effort to show that it is a “legal certainty” that Velez cannot

obtain these damages. Accordingly, the Court finds Velez has met his burden to show that the

Court has jurisdiction over this case.

          2. Girraphic’s Motion to Dismiss for Failure to State a Claim

          Next, Girraphic moves to dismiss all of Velez’s claims under Rule 12(b)(6). The Court

begins with Velez’s discrimination causes of action before moving to his contractual and wage

claims.

             a. Velez’s Discrimination Claims

                 i. Discrimination Based on Disability or Perceived Disability

          Under the NYCHRL, it is an unlawful discriminatory practice for an employer, because of

an individual’s “actual or perceived” disability, to discharge an individual or to otherwise

discriminate against an individual in the terms, conditions, and privileges of employment. N.Y.C.

Admin. Code § 8-107(1)(a). The NYCHRL defines a disability as “any physical, medical, mental



                                                  10
or psychological impairment, or a history or record of such impairment.” Id. § 8-102(16). And

“physical, medical, mental, or psychological impairment,” in turn, covers “[a]n impairment of any

system of the body,” including the “respiratory organs.” Id. § 8-102(16)(a). “To establish a case

of disability discrimination [under the NYCHRL], a plaintiff must show that she suffers from a

disability, and the disability caused the behavior for which she was terminated.” Haight v. NYU

Langone Med. Ctr., Inc., No. 13 Civ. 04993 (LGS), 2014 WL 2933190, at *17 (S.D.N.Y. June 27,

2014) (quoting LaCourt v. Shenanigans Knits, Ltd., 966 N.Y.S.2d 347 (Table), 2012 WL 6765703,

at *3 (Sup. Ct. 2012)).

        Velez has alleged sufficient facts to state a claim for intentional discrimination. He has

alleged that he had a disability in the form of a serious respiratory virus that may have been the

result of COVID-19. Complaint ¶ 26. He also contends that his employer, Girraphic, knew of this

disability, see, e.g., id. ¶ 27, or at least perceived that he had a disability, id. ¶ 48. Velez alleges

that his employer was “angry at [him] for being ill and for being away from the office due to

illness, as well as for Plaintiff’s having tried to inform others in the company of the seriousness of

[COVID]-19 and the need for the company to take action,” and, after chastising him multiple

times, terminated him for taking a medical leave. Id. ¶ 36.

        In its motion to dismiss, Girraphic attempts to paint its own version of the facts. For

instance, Girraphic argues that Velez was “not punished for taking a leave of absence,” and

“instead was terminated for cause due to insubordination and poor job performance.” Girraphic

Motion at 10-11. But it is black-letter law that, “[i]n reviewing the sufficiency of a complaint,”

the Court must accept “its factual allegations, and the reasonable inferences that can be drawn

therefrom, as true.” Krys v. Pigott, 749 F.3d 117, 128 (2d Cir. 2014). Girraphic also contends that

the Court should not consider COVID-19 or suspected COVID-19 to be a disability for “public



                                                  11
policy” reasons. See Dkt. 27 at 3-5. But Girraphic utterly fails to ground this argument in the text

of the NYCHRL, which provides an expansive definition of “disability” to include a “physical . . .

impairment,” defined as “[a]n impairment of any system of the body.” N.Y.C. Admin. Code § 8-

102.    Accordingly, the Court denies Girraphic’s motion to dismiss Velez’s intentional

discrimination claims.

               ii.       Failure to Provide a Reasonable Accommodation

       The NYCHRL further provides that failing to provide a reasonable accommodation for a

person with a disability and retaliating against a person for requesting a reasonable accommodation

are discriminatory practices. N.Y.C. Admin. Code § 8-107(7), (15)(a). It also requires an

employer engage in a cooperative dialogue with the individual so that they can agree on an

appropriate reasonable accommodation. Id. § 8-107(28)(a). The NYCHRL defines a “reasonable

accommodation” as “such accommodation that can be made that shall not cause undue hardship

in the conduct of the covered entity’s business,” with the burden on the covered entity to prove

undue hardship.      Id. § 8-102(18).   It mandates that the employer “shall make reasonable

accommodation to enable a person with a disability to satisfy the essential requisites of a job . . .

provided that the disability is known or should have been known by the [employer].” Id. New

York courts have emphasized the broad nature of the NYCHRL, holding that “there is no

accommodation (whether it be indefinite leave time or any other need created by a disability) that

is categorically excluded from the universe of reasonable accommodation.” Phillips v. City of New

York, 884 N.Y.S.2d 369, 378 (App. Div. 2009), overruled on other grounds Jacobsen v. N.Y.C.

Health & Hosps. Corp., 22 N.Y.3d 824, 836 (2014).

       Velez has alleged sufficient facts to support a plausible claim that Girraphic denied him a

reasonable accommodation and retaliated against him for requesting one. He contends that he



                                                 12
requested multiple “reasonable accommodations” consisting of (1) medical leave on February 21,

2020 and the following week, Complaint ¶ 28, (2) a doctor’s appointment on March 5, 2020, id.

¶ 32, and (3) the ability to work from home on March 4, 2020, id. ¶ 35. He alleges that these

requests did not cause undue hardship on Girraphic, id. ¶ 33, but that his employer was “angry at

[him] for being ill and for being away from the office due to illness, as well as for Plaintiff’s having

tried to inform others in the company of the seriousness of [COVID]-19 and the need for the

company to take action,” id. ¶ 36. He alleges that Girraphic did not engage in a cooperative

dialogue with him. Id. ¶ 37. He further alleges that he had a meeting with his boss and the Human

Resources manager that made “clear to [him] that he was going to lose his job,” id. ¶ 39, and that

he was then terminated from his role, id. ¶¶ 41-44.

        Girraphic makes a litany of arguments for dismissal of Velez’s accommodation claims, all

of which largely amount to disagreements with Velez’s view of the facts. For instance, Girraphic

argues that it did not have the opportunity to engage in a discussion with Velez regarding an

appropriate accommodation, and that Velez resigned and/or was fired for cause. See Girraphic

Motion at 12-13. But Velez alleges otherwise, and, again, all facts in the Complaint must be

assumed true, and all inferences must be taken in Velez’s favor. Krys, 749 F.3d at 128. Then,

relying upon a New York Post article, Girraphic contends that his accommodation claims must fail

because “COVID-19 was not yet a concern in New York City” and the Governor of New York

had not yet declared a state of emergency. Girraphic Motion at 12-13. This argument too is

unavailing. Velez contends that he had a respiratory disease—which he admits might not have

been COVID-19—and that he was terminated because of it. The prevalence of COVID-19 and

the timing of the state of emergency are, frankly, irrelevant.




                                                  13
       Girraphic also argues that Velez’s accommodation claims must fail because he received a

reasonable accommodation—time off. See id. at 12. Although Girraphic is correct that a leave of

absence can be a reasonable accommodation, see, e.g., LaCourt, 2012 WL 6765703, at *5, courts

regularly hold that the fact an employee took time off does not destroy their claim for failure to

accommodate under the NYLL, see, e.g., Fernandez v. Windmill Distrib. Co., 159 F. Supp. 3d 351,

366 (S.D.N.Y. 2016) (“[The plaintiff’s] allegations are not vitiated simply because [the plaintiff]

took an extended leave, even though [the defendant] purportedly failed to provide him such an

accommodation.”). This is particularly true here because Velez alleges that he took time off, not

that Girraphic granted him permission to do so in each instance.

       In addition, Girraphic argues that Velez never requested an accommodation. But, as noted

above, Velez outlines numerous instances that he contends should have been viewed as requests

for a reasonable accommodation. Moreover, under the NYCHRL, “it is clear that ‘under certain

circumstances, an employer is required to act proactively and engage in an interactive process to

accommodate the disability of an employee even if the employee does not request

accommodation.’” Petrone v. Hampton Bays Union Free Sch. Dist., No. 03 Civ. 4359 (SLT)

(ARL), 2013 WL 3491057, at *29 (E.D.N.Y. July 10, 2013) (quoting McElwee v. County of

Orange, 700 F.3d 635, 642 (2d Cir. 2012)), aff’d, 568 F. App’x 5 (2d Cir. 2014). In the event that

an employee’s disability is “obvious—which is to say, if the employer knew or reasonably should

have known that the employee was disabled”—the employer may have a duty to accommodate

regardless of whether the employee made a request for an accommodation. Id. at *28 (internal

quotation marks omitted); see also Haight, 2014 WL 2933190, at *17 (concluding that “the

NYCHRL creates an independent duty to investigate feasible accommodations and affirmatively

requires that, even in the absence of a specific request, an employer shall make reasonable



                                                14
accommodation to enable a person with a disability to satisfy the essential requisites of a job

provided that the disability is known or should have been known by the [employer]” (internal

quotation marks omitted)).

       Finally, Girraphic contends that Velez’s second cause of action, for intentional

discrimination on the basis of perceived disability, and fourth cause of action, for failure to provide

a reasonable accommodation, are duplicative and therefore must be dismissed. Girraphic Motion

at 14-15.   This is without merit.      Courts regularly consider claims that an employee was

discriminated against for being disabled or for being perceived as disabled. See, e.g., Capobianco

v. City of New York, 422 F.3d 47, 60 (2d Cir. 2005). Although the Court makes no findings as to

whether a jury could find in favor of Velez on both claims, Velez can proceed under both theories.

            b. Velez’s New York Labor Law and Contractual Claims

       In addressing Velez’s labor law and contractual claims, Girraphic again simply argues that

its own view of the facts does not support Velez’s claims. First, Girraphic contends that Velez

was not owed notice pay either under a breach of contract theory or under the NYLL because he

resigned or was terminated for cause. Girraphic Motion at 16. Again, this is a disputed fact at this

stage, which cannot be addressed on a motion to dismiss. Second, Girraphic attacks Velez’s

contractual and NYLL claim for accrued but unused vacation days, saying that the claim must be

dismissed because “[t]he number of days owed for accrued time off is not known because it is

believed by Plaintiff that Defendant took unsanctioned work from home days in violation of

company policy.” Girraphic Motion at 16-17. Girraphic further states that “[a]ny monies

conclusively shown to be owed will be remitted,” but “presently no facts come to light showing

anything would be owed.” Id. at 17. But Velez need not prove his case at the motion to dismiss

stage. Third, and finally, Girraphic disputes Velez’s claim under NYLL section 195(3), which



                                                  15
alleges a failure to provide him with wage statements, on the basis that his wage statements were

available to him online at any time. Id. at 17-18. Although Girraphic may be able to prove that

this is true at a later stage, this does not mean that, taking the facts alleged in the Complaint as

true, Velez has failed to state a claim.

B. Girraphic’s Motion for Summary Judgment

       Finally, Girraphic, without much argument, conclusorily states that “[t]here is no genuine

dispute of material fact and therefore Defendant is entitled to summary judgment as a matter of

law.” Id. at 9-10. Although it is not entirely clear, the Court assumes that Girraphic means to

request that the Court grant summary judgment based on the arguments made in the motion to

dismiss of its brief. But the parties have agreed to forestall discovery in this case pending the

disposition of this motion, and it is “[o]nly in the rarest of cases may summary judgment be granted

against a [party] who has not been afforded the opportunity to conduct discovery.” Hellstrom v.

U.S. Dep’t of Veterans Affairs, 201 F.3d 94, 97 (2d Cir. 2000). The record—and Girraphic’s own

brief—reflect substantial factual disagreements, and the parties have not had the opportunity to

conduct discovery to support their arguments. This is clearly not the rare case in which a pre-

discovery motion for summary judgment would be appropriate.

C. Velez’s Motion for Costs and Fees

       Under Rule 4(d) of the Federal Rules of Civil Procedure, “[a]n individual, corporation, or

association that is subject to service under Rule 4(e), (f), or (h) has a duty to avoid unnecessary

expenses of serving the summons.” Fed. R. Civ. P. 4(d)(1). For a corporation, the plaintiff may

request that the defendant waive service via a writing addressed “to an officer, a managing or

general agent, or any other agent authorized by appointment or by law to receive service of

process.” Id. 4(d)(1)(A)(ii). In the event that a defendant fails, without good cause, to waive



                                                16
service, the court “must impose upon the defendant” both “the expenses later incurred in making

service” and “the reasonable expenses, including attorney’s fees, of any motion required to collect

those service expenses.” Id. 4(d)(2).

        Velez seeks expenses and fees on the basis that Girraphic violated Rule 4(d), asserting that

its attorney, Barry Janay, Esq., declined to waive service on its behalf. See Velez Motion. This

argument fails. Simply put, “service of process on an attorney not authorized to accept service for

his client is ineffective.” Santos v. State Farm Fire & Cas. Co., 902 F.2d 1092, 1094 (2d Cir.

1990); see also Macon v. Corr. Med. Care, Inc., No. 12 Civ. 6150G, 2015 WL 4604018, at *3

(W.D.N.Y. July 30, 2015) (collecting cases); see also Perez v. City of Westchester, 83 F. Supp. 2d

435, 441 (S.D.N.Y.), aff’d, 242 F.3d 367 (2d Cir. 2000) (“The only request for waiver of personal

service was made by [the plaintiff’s] lawyer in a letter to defense counsel. Rule 4(d), however,

requires, among other things, that the notice and request be addressed directly to the defendant,

that it be accompanied by a copy of the complaint, and that it include a prepaid means of

compliance in writing. None of these requirements was met. Accordingly, plaintiff’s motion for

reimbursement of service costs and for an attorney’s fee is denied.”). Velez does not point to any

facts supporting a finding that the attorney was authorized for service. And Girraphic asserts that

Mr. Janay was not its authorized agent for purposes of accepting service on its behalf. Dkt. 25 at

3-4. 4 Accordingly, the Court will not mandate that Girraphic reimburse Velez for service costs or

fees.




        4
         Girraphic explains, at the time Velez sent a July 22, 2020 letter to Mr. Janay requesting
waiver of service on behalf of Girraphic, “Mr. Janay had been retained to help in the severance
negotiations between Girraphic and Anthony Velez. He was not Girraphic’s general counsel nor
was it reasonable to assume he was an authorized agent for the purpose of service.” Dkt. 25 at 4.
Velez provides no facts to suggest otherwise.
                                                17
                                       IV. Conclusion

       For the foregoing reasons, both Girraphic’s motion to dismiss or for summary judgment

and Velez’s motion for costs and fees are denied. By May 17, 2021, the parties shall submit a

revised proposed case management plan with updated dates.

       The Clerk of the Court is respectfully directed to terminate the motion pending at Docket

Number 21.

       SO ORDERED.

Dated: May 10, 2021                              __________________________________
       New York, New York                                 JOHN P. CRONAN
                                                        United States District Judge




                                              18
